Citation Nr: 1004430	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-07 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for bilateral arthritis 
of the knees.

2.	Entitlement to service connection for bilateral arthritis 
of the hips.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The Veteran had active military service from January 1968 to 
February 1970.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St Louis, Missouri.

This case was brought before the Board in September 2009, at 
which time the Board requested a Veterans Health 
Administration (VHA) medical opinion with respect to the 
issues on appeal.  See 38 C.F.R. § 20.901(a) (2009).  The 
requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issues on appeal.


FINDINGS OF FACT

1.	The competent evidence of record indicates the Veteran 
suffers from bilateral arthritis of the knees that was 
aggravated beyond its normal progression by service-
connected residuals of a left ankle fracture with 
traumatic arthritis.

2.	The competent evidence of record indicates the Veteran 
suffers from bilateral arthritis of the hips that was 
aggravated beyond its normal progression by service-
connected residuals of a left ankle fracture with 
traumatic arthritis


CONCLUSIONS OF LAW

1.	Bilateral arthritis of the knees is aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.310 (2009).

2.	Bilateral arthritis of the hips is aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.310 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty 
to assist requirements set out in the Veterans Claims 
Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable 
to the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it 
is meant that an approximate balance of positive and 
negative evidence exists which does not satisfactorily prove 
or disprove the claim.  Reasonable doubt is a substantial 
doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran contends that he suffers from arthritis of the 
bilateral knees and hips that has been aggravated beyond its 
normal progression by the his service-connected residuals of 
a left ankle fracture with traumatic arthritis.  Initially, 
the Board observes the Veteran has not asserted, nor does 
the record indicate, that the Veteran's current disorders 
are directly related to his active service.  As such, the 
Board will not discuss direct service connection in the 
instant case.

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 
C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  The Board notes that there was a recent 
amendment to the provisions of 38 C.F.R. § 3.310.  See 71 
Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the  Veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which favors the Veteran.

As discussed above, the Veteran contends that he currently 
suffers from bilateral arthritis of the knees and hips that 
is related to his service-connected residuals of a left 
ankle fracture with traumatic arthritis because the right 
ankle disability has caused him to alter his gait, causing 
his arthritis of the hips and knees to become more severe 
than it otherwise would have been.  The evidence of record 
indicates the Veteran was granted service connection for 
residuals of a left ankle fracture with traumatic arthritis 
in May 2005.  He was first diagnosed with rheumatoid 
arthritis in 1992, which proved difficult to control.  

Significantly, the Veteran submitted a July 2005 statement 
from Dr. Jost, a private physician, which indicated the 
Veteran suffered a left ankle injury in service which caused 
him a chronic gimp.  Dr. Jost further stated this gimp 
resulted in stress on the Veteran's hips and knees, 
resulting in further disability.  

As noted above, the Board requested a VHA medical opinion, 
which was received in September 2009.  After reviewing the 
Veteran's claims file, the VA physician, a specialist in 
rheumatology, opined that the Veteran suffers from a chronic 
disability related to bilateral knee arthritis and, though 
there is no radiological evidence of hip joint disease, it 
is likely that he suffers from a bilateral hip disability 
related to rheumatoid arthritis.  With respect to proximate 
causation, the VA physician opined that it is less likely 
than not the Veteran's bilateral knee and hip disabilities 
are proximately due to his service-connected left ankle 
arthritis.  However, with respect to aggravation, the VA 
physician opined that both his bilateral knee and hip 
disabilities have been aggravated beyond normal progression 
by his service-connected left ankle arthritis.

Thus, granting the Veteran the benefit of the doubt, the 
Board finds that that the competent evidence of record 
contains a medical nexus which indicates that the Veteran's 
service-connected residuals of a left ankle fracture with 
traumatic arthritis has aggravated his bilateral knee and 
hip arthritis beyond their normal progression.  In light of 
such evidence, the Board concludes that service connection 
for aggravation of these non-service-connected disabilities 
by a service-connected disability is warranted.  38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).











ORDER

Service connection for bilateral arthritis of the knees is 
granted.

Service connection for bilateral arthritis of the hips is 
granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


